Citation Nr: 1447125	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  00-20 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for low back strain and lumbar degenerative joint disease prior to June 27, 2012, and in excess of 20 percent thereafter. 

2.  Entitlement to an initial evaluation in excess of 10 percent for right lower extremity radiculopathy prior to June 27, 2012, and in excess of 20 percent thereafter.

3.  Entitlement to an initial evaluation in excess of 10 percent for left lower extremity radiculopathy prior to June 27, 2012, and in excess of 20 percent thereafter.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.




REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from December 1962 to December 1964. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.

The case was remanded for further development in November 2008, (specific to the claim for low back disability), June 2009 and January 2010.  In March 2011, the Board denied entitlement to a rating in excess 40 percent for the low back disability and entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The Veteran appealed, and in an August 2011 order, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision and remanded these matters for actions that were in accord with a Joint Motion.  In January 2012 the Board remanded the case for further development.  It is now returned for further appellate review. 

During the pendency of the appeal, a January 2014 Decision Review Officer Decision granted service connection for left and right lower extremity lumbar radiculopathy.  A 10 percent rating was assigned effective February 19, 2010, and an increased 20 percent rating was assigned effective June 27, 2012.  Although the RO granted a claim for service connection, the Board finds that the issue of radiculopathy is part of the criteria applied to the evaluation of the increased rating for low back strain and lumbar degenerative disc disease, and therefore within the Board's jurisdiction to consider in this case.

In September 2008, September 2009, and July 2014, the Veteran testified at video conference hearings before three different Veterans Law Judges (VLJs).  Transcripts of all three hearings are associated with the claims file. The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c); 38 C.F.R. § 20.707.  

The Board has reviewed the Veteran's paper claims file as well as his Veterans Benefits Management System (VBMS) claims file and the electronic records maintained in the Virtual VA system to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Increased Ratings

The Veteran is seeking increased ratings for his service-connected low back strain and lumbar degenerative disc disease, and for his right and left lower extremity radiculopathy.  In conjunction with his claims for an increased rating, the Veteran was last afforded a VA examination in June 2012 to assess the current level of severity of his back condition.  However, at his July 2014 Board video conference hearing, the Veteran testified that his back condition and lower extremity radiculopathy had worsened since his June 2012 VA examination.  Accordingly, in light of the Veteran's allegations of worsening of his back and lower extremity radiculopathy, the Board finds that a contemporaneous VA examination is warranted to determine the current severity of the Veteran's low back strain and lumbar degenerative disc disease, and his right and left lower extremity radiculopathy.  Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Individual unemployability benefits 

With regard to the Veteran's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, the Board finds that this claim is inextricably intertwined with the issues of entitlement to increased evaluations for the appellant's low back disorders, to include bilateral lower extremity radiculopathy given that resolution of those issues might have bearing upon the Veteran's claim for individual unemployability benefits.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

A total disability rating may be assigned where the disabled person is unable to secure and follow a substantially gainful occupation as the result of service-connected disabilities.  38 C.F.R. § 4.16.  For cases where this is true and certain percentages have been met as to the service-connected disabilities, a total disability evaluation based on individual unemployability due to service connected disorders can be assigned on a schedular basis.  38 C.F.R. § 4.16(a).  Where those percentages are not met, and the person is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).

The record reflects that the Veteran has been unemployed since about 2003.  Records from the Social Security Administration show that the Veteran was awarded disability benefits in May 2002 for ischemic heart disease and osteoarthrosis.  A September 2009 statement from a private orthopedic surgeon stated that the Veteran had no work capacity by reason of his lumbosacral spine condition.  The June 2012 VA examiner found that the Veteran's back disability impacted his ability to work.  The record reflects that there is evidence that the Veteran is unemployable due to his service-connected back condition.

After adjudication of the claims for increased evaluations for the Veteran's service-connected low back strain and lumbar degenerative disc disease and right and left lower extremity radiculopathy, and if Veteran does not meet the schedular criteria set forth in 38 C.F.R. § 4.16(a) at any time during the appeal period, the rating board should submit the case to the Director, Compensation and Pension Service, for extraschedular consideration, pursuant to 38 C.F.R. § 4.16(b).

Also at the July 2014 Board hearing, the Veteran stated that he was receiving medical treatment from the VA Medical Centers in Togus, Maine and Boston, Massachusetts for his back condition and radiculopathy.  Therefore, updated VA treatment records must be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete updated VA treatment records from the VA Medical Centers in Togus, Maine for the period since December 2013, and Boston, Massachusetts for the period since December 2011, and all associated clinics.

2.  Thereafter, schedule the Veteran for a VA spine examination to determine the nature and current level of severity of his low back strain and lumbar degenerative disc disease, and right and left lower extremity radiculopathy.  All indicated studies, including radiological testing, should be conducted.  The entire claims folder (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolder) must be made available to and reviewed by the examiner.  The examiner should fully set forth all current complaints, pertinent clinical findings, and diagnoses.  A complete medical history should be elicited.  A complete rationale for all opinions must be provided.  

The examiner must identify any neurologic manifestations associated with the Veteran's service-connected back disability and describe any symptoms and functional limitations associated with such impairments.  In so doing, he or she should opine as to whether any neurological symptoms, including bowel and bladder impairment, are attributable to the Veteran's service-connected back disability.

With respect to radiculopathy of the lower extremities, the examiner should note the manifestations of the radiculopathy, and the frequency, severity, and duration of the symptoms.  The examiner should describe any impairment of function of the bilateral lower extremities due to the radiculopathy.  The examiner should characterize the radiculopathy of each lower extremity as mild, moderate, moderately severe, or severe.  The examiner should indicate whether there is muscular atrophy and, if so, the extent of such atrophy. 

The examiner should also note whether the Veteran experiences incapacitating episodes, as defined by 38 C.F.R. § 4.71a, and the frequency and total duration of such episodes over the course of the past 12 months.
 
The examiner is to specifically address the impact of the Veteran's service-connected back disability with radiculopathy on his occupational functioning, and how it impacts his ability to obtain and/or maintain substantially gainful employment; including whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation with consideration of his education and work history.

3.  Thereafter, if the percentage requirements of 38 C.F.R. § 4.16(a) are not met at any time during the appeal period, then the RO must refer the matter to the Director, Compensation and Pension Service, for consideration of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders on an extrascheduler basis.  If this is the case, the RO must include with that referral, a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on this issue.

4.  After all the foregoing development is completed, readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________		_________________________   
     DEREK R. BROWN	                                                   MICHAEL D. LYON
     Veterans Law Judge 	                                                    Veterans Law Judge
Board of Veterans' Appeals 	                                        Board of Veterans' Appeals





______________________________
MILO H. HAWLEY
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


